PER CURIAM:
Bonnie Cruickshank Wallace, the Wallace Family Trust, and Holly Hall Publications, Inc. (“Appellants”), appeal the district court’s order granting summary judgment in favor of the Defendants on their claims alleging malicious use of process and abuse of process. We have reviewed the record included on appeal as *721well as the parties’ briefs and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wallace v. Mercantile Cnty Bank, 514 F.Supp.2d 776 (D.Md.2007). We dispense with oral argument because the facts and legal contentions are adequately addressed in the materials before the court and argument would not aid the decisional process.

AFFIRMED.